DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 26, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first loose particles" in step c).  There is insufficient antecedent basis for this limitation in the claim. It is important to note that Applicant has deleted any appearance of “first” in the preceding lines of claim 23. 
Also, claim 23 recites the limitation "the set of first crushed abrasive particles" and “the second set of crushed abrasive particles” in step g), and “the first crushed abrasive particles” in step h), which, again there is insufficient antecedent basis for these limitations in the claim. 
As such, the language of the claim is indefinite as it is not clear whether Applicant meant to include “first” and “second” crushed abrasive particles in the language of the claim or not.
Claim 26 recites the limitation "the first set of crushed abrasive particles" in lines 2 to 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the first set of crushed abrasive particles" in lines 1 to 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the first set of crushed abrasive particles" in lines 1 to 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 depends from claim 23, and claim 23 recites “each horizontally-oriented precisely-shaped cavity” in lines 4 to 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26, 28-29, 32-35, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/100020 to Culler et al. (hereinafter Culler) in view of U.S. Patent Application Publication No. 2016/021 4232 to Van.
Both references have been used in previous Office Action.

With respect to claim 23, Culler teaches a method of producing a coated abrasive article (Culler, abstract and Figures) as well as bonded abrasive articles such as cut-off wheel; in short, the reference teaches that their method and apparatus are used in manufacturing bonded abrasive articles as well (Culler, page 24, lines 28-34).
Culler teaches the use of a production tool comprising two horizontally opposed major surfaces wherein the production tool comprises a plurality of cavities; the cavities have predetermined and precise shapes (Culler, page 5, lines 18-20 and Figures 1A, 1B and 2, and page 16, lines 22-25); this is especially in light of the fact that the reference discloses embodiments teaching specific dimensions for the cavities (Culler, page 12, lines 9-13). Culler teaches that the cavities can have a depth of 0.5 times L to a depth of 2 times L; this renders the claimed aspect ratio of at least 1.2 for the precisely-shaped cavities obvious. Also, as noted above, Culler teaches that the production tool comprises two horizontally opposed major surfaces. Therefore, Culler is seen to render the last 4 to 5 lines of the claim obvious. 
Culler, moreover, teaches that the particles can be shaped particles and the cavities can have a complementary shape to the intended abrasive particles contained therein. Nevertheless, it is important to note that although Culler mainly discloses the use of shaped abrasive particles which would fit in the cavities, the reference, also, discloses the use of crushed particles (Culler, page 22, lines 19-21 and 33-35). Additionally, Culler teaches supplying the particles into the cavities and using an assisting filling member such as vacuum box to make sure the cavities are filled and the particles are retained in the cavities (Culler, page 5, lines 29-33 as well as page 7, lines 14-16). This is taken to render, at least, most part of the claimed step a) obvious.
Culler teaches that abrasive particles, which as noted above, can be crushed abrasive particles, are supplied to the cavities in an excess amount to ensure all cavities are eventually filled, and discloses that a vibratory feeder as well as other types of feeder may be used (Culler, page 5, lines 21-28). Culler teaches that when an excess of particles are supplied, the extra ones are removed using, for example, a scraper or wiper (Culler, page 7, lines 7-12). This is taken to render the claimed steps b) and c) obvious. Furthermore, Culler teaches that the filling assist member moves to “place more abrasive particles into the cavities”; thus, this is seen to render the “longitudinal length of the open top surface of the precisely-shaped cavities is larger than an average particle diameter of the first crushed abrasive particles” obvious because more than one crushed particle is expected to be placed into each cavity and therefore, this would mean that each cavity is larger than the size of the crushed abrasive particles. It is noted that the fact that the cavities have an aspect ratio of at least 1.2 was addressed above. 
Culler, additionally, discloses the cavities of the production tool are, then, positioned near a backing onto which a resin in the form of an uncured thermosetting material has been applied (Culler, page 4, line 33 to page 5, line 17 and page 16, lines 9-11). This is taken to render the claimed step d) obvious.
Culler, moreover, teaches transferring the particles, contained within the cavities, onto the resin coated backing in a predetermined and non-random pattern (Culler, page 10, lines 16-19) using any one of or a combination of different methods to transfer the particles (Culler, page 8, line 14 to page 8, line 33); as such, the particles are released. This is taken to, at least, partially render the claimed step e) obvious. Also, this is taken to render the amendment of “such that the set of crushed abrasive particles have a mold placement that corresponds to a tool placement” obvious. 
Culler may not expressly and/or literally disclose a “mold” in which the tool is positioned within and in which the crushed particles retained in precisely shaped cavities are released to; however, any boned abrasive wheel or cut-off disc, inevitably, is produced in a specific shape and form; therefore, it would be well within the scope of a skilled artisan, prior to the effective filing date of the claimed invention, to have supplied the crushed particles into a “mold” of the shape of the final bonded abrasive article. In short, the “mold” would be the shape and form of the bonded abrasive wheel or cut-off wheel as that taught by Van (Van, Figure 1, [0021]-[0024]), wherein a matrix is shaped as a disc and the particles are oriented in specific pattern onto the disc which is, also, expected to have been the result of having a production tool with precisely shaped cavities. It is to be noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re
Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also /n re Kotzab, 217 F.3d 1365, 1370, 55 USPQe2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Culler teaches that methods such as “pushing assist” or “pressure assist” may be used in transferring the particles from the cavities onto the resin coated backing (Culler, page 8 and 9); thus, compressing the crushed particles and the uncured thermosetting resin to form a shaped green body, i.e. at least claimed step g), is rendered obvious. It should be noted that because Culler is open to the use of their method and apparatus in manufacturing bonded abrasive articles, these methods which assist in transferring the particles are taken to be applicable and used in transferring the particles in a process of producing bonded abrasive articles as well.
The fact that Culler teaches the use of uncured thermosetting resin would render it obvious that the uncured material has to be, at some point/stage, cured or hardened to make the final article; thus, the claimed step h) is, at least, partially rendered obvious.
Again, it is important to note that Culler teaches that the transfer system can be used to transfer particles, which as shown above, can be crushed particles, onto a bonded abrasive wheel or a cut-off wheel (Culler, page 24, lines 28-34) and not just onto a backing to produce a coated abrasive article.
It is important to note that despite the claimed process steps which appear to be drawn to production of a structured or composite abrasive particle, claim 23 (see line 1) specifically claims a “method of making a bonded abrasive article”, and step h) in the same claim recites “to produce the bonded abrasive article”.

With respect to claim 24, the combination of Culler in view of Van is taken to render claim 24 obvious; in particular, Culler teaches the use of a scrim as a backing (Culler, page 5, line 14). Nevertheless, and assuming arguendo that Culler is not found to render this feature obvious, it is noted that the use of scrim as a reinforcing material/component in bonded abrasive articles such as discs has been known as that taught by Van (Van, [0078]).

With respect to claim 25, the combination of references renders claim 25 obvious; this is in particular because Culler discloses that the precisely shaped cavities are horizontally oriented (Culler, Figures 2, 7, and 8).

With respect to claim 26, the combination of references renders claim 26 obvious; this is in particular because Culler discloses the use of crushed particles into the cavities and that excess particles are applied to fill the cavities. Culler discloses the use of more than one type of abrasive particles (Culler, page 10, lines 19-21). Thus, when “excess” particles are used, and when more than one type of particles may be used, it would be expected of cavities to have at most one of the first “set” of crushed abrasive particles also in light of the disclosure of the length and depth of the cavities (Culler, page 12, lines 9-13), and the disclosure on the size of abrasive particles (Culler, page 24, lines 25-34). It is noted that although the disclosure on the size refers to the shaped abrasive particles, the reference teaches the use of crushed particles, and thus, the disclosure on the size, is taken to also apply to any and all particles such as crushed particles taught by Culler.   

With respect to claim 28, it would be inevitable to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have utilized another scrim due to the beneficial effect of it, i.e. reinforcing member or component, as that shown and taught by the combination of references, in particular, Van (Van, [0078]). 

With respect to claim 29, the combination of references is seen to render claim 29 obvious; in particular, Culler discloses utilizing vibratory feeder or hoper to apply/supply the particles into the cavities (Culler, page 5, lines 25-28). Additionally, Culler discloses using a filling assisting member such as a vibration system to help slide the particles into the cavities (Culler, page 5, lines 29-33). A vibration system or a vibrator is taken to render the claimed “mechanically agitating” the tool obvious.

With respect to claim 32, the combination of references is taken to render claim 32 obvious; this is in particular because Culler teaches the use of abrasive particles such as fused aluminum oxide, ceramic aluminum oxide, silicon carbide including green silicon carbide, boron carbide, garnet, chromia, zirconia, cubic boron nitride, and more in shaped or crushed forms (Culler, page 22, lines 14-35).

With respect to claim 33, the combination of references is taken to render claim 33 obvious; in particular, Culler teaches that the ceramic abrasive particles are typically selected to have a length in the range of from 1-15000 microns, more typically 10-10000 microns, and still more typically from 150 to 2600 microns (Culler, page 24, lines 28-30). Culler, also, teaches that the width of the particles is in the range of 0.1-3500 microns and the thickness of the particles is from 0.1 to 1600 microns (Culler, page 25, lines 1- 6). Therefore, although Culler may not literally disclose a D50 of at least 0.1 millimeter, the disclosure in Culler on the dimensions of the particles would render the claimed average particle size obvious.

With respect to claim 34, the combination of references is taken to render claim
34 obvious; in particular, Culler teaches cut-off wheel (Culler, page 24, lines 28-34).

With respect to claim 35, the combination of references renders claim 35 obvious; in particular, Culler teaches the use of phenolic resin (Culler, page 36, lines 1 and 18). Although Culler discloses phenolic resin as a make coat resin, it is to be noted that the use of curable organic binder/ resin has been widely known in the field of abrasive industry including in bonded abrasive articles as that taught by Van (Van, [0027]).

With respect to claim 43, the combination of references is seen to render claim 43 obvious; this is in particular because Culler shows and teaches that the cavities are arranged in a non-random pattern (Culler, Figure 2).
Culler teaches that the abrasive particles have a length in the range of from 1- 15000 microns, more typically 10-10000 microns, and still more typically from 150 to 2600 microns (Culler, page 24, lines 28-30) and a width in the range of 0.1-3500 microns and the thickness of the particles is from 0.1 to 1600 microns (Culler, page 25, lines 1-6). Thus, it is evidenced that Culler teaches or render obvious mainly elongated abrasive particles, and due to the fact that the reference discloses the option of using crushed abrasive particles, it is taken that the elongated shape for abrasive particles as that taught by Culler is applicable to both shaped abrasive particles as well as crushed ones. Considering the elongated shape, i.e. particles with an aspect ratio of at least larger than 1, and the fact that the cavities also render obvious an aspect ratio of at least 1.2, as detailed out in the rejection of claim 23 above, it is evidenced and well within the scope of a skilled artisan that the elongated particles in elongated cavities cannot have random orientation. Therefore, when discharged from the cavities, the crushed abrasive particles would retain a non-random orientation.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731